DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 8/29/2022 has been entered. Claims 1, 8, 11, and 20 were amended, claims 9-10 and 21 were canceled, and claim 24 was new. Thus, claims 1-8, 11-20, and 22-24 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an input device…configured to receive an input from a clinician” in claim 22 lines 1-3.
The limitation of “an input device…configured to receive an input from a clinician” in claim 22 lines 1-3 is being interpreted according to the Applicant’s specification para. [0061] as a keyboard, pointing device, microphone, joystick, scanner, tactile input device, motion sensor, or equivalent.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “the condition” in line 4 is confusing, as it is unclear whether the first or the second condition is being referenced. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, 16, 18-19, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fernandez (US 2016/0199602 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Fernandez in view of Chen et al. (see attached “Influence Of Air Pollutants On Fog Formation In Urban Environment Of Nanjing, China” article) and Mykytyuk et al. (see attached “Optoelectronic Multi-Sensor of SO2 and NO2 Gases” article).
Regarding claim 1, Fernandez discloses a system (adaptor for use with an anesthesia mask) (abstract) comprising: 
a face mask (mask 700) (Figs. 7-8) configured to cover at least one of a mouth and a nose of a patient (mask 700 covers oronasal region) (Figs. 7-8; para. [0059]) and having an inlet configured to receive a gas mixture comprising inhalational anesthetic (air communication port 702 which receives anesthesia gas) (Figs. 7-8; para. [0059]); 
at least one breathing sensor in fluid communication with the face mask and that is configured to detect breathing of the patient  (sensor module 710 with flow meter to detect patient breathing) (Figs. 7-8; para. [0061]); 
a display (display 12’ of computing device 12) (Figs. 5, 8); 
and a computing device (computing device 12) (Fig. 8; para. [0062]) comprising: at least one processor (processor of computing device 12) (para. [0043]), and a memory device (memory of computing device 12) (para. [0043]) operatively coupled to the processor and having instructions thereon that, when executed by the at least one processor (processor and memory of computing device 12 are used to execute programs for presenting the interactive media) (para. [0043], para. [0064]), cause the at least one processor to: 
cause the display to display a game (interactive media such as a game is displayed on the computing device 12 in step 907) (Figs. 8-9; para. [0065], para. [0072]), 
receive outputs from the at least one breathing sensor indicative of breathing patterns of the patient (sensor module 710 detects breath, which is sent as an input signal 20’ to the computing device 12) (para. [0066]), 
provide feedback to the patient based on the breathing patterns by causing a change to the game on the display in response to a change in the breathing patterns (interactive video game responds by providing visual feedback based on input signal 20’) (para. [0066]), 
and cause the display to change, upon a condition associated with administration of the inhalational anesthetic (interactive media 13 presents a notification to a user that the device is put into anesthesia mode; the notification can be visual) (para. [0050]), a visual scene within the game so that the visual scene depicts an environment associated with a first known scent (a scene of fog in the game environment can have a correlative relationship to the inhalational anesthetic, which may possess an odor; the claimed first known scent being the smell of the visual, in this case the fog) (para. [0050]), wherein the first known scent is related to a scent of the inhalational anesthetic so that the visual scene is configured to cause the scent of the inhalational anesthetic to be perceived as familiar in a context of the environment (“the fog may bear a correlative relationship to an inhalational anesthetic, which may possess an odor that user is confronted with as the graphic of a fog cloud is presented”; the fog visual is thus related to the odor of anesthetic; the fog is shown as the anesthetic is delivered, thus a user would relate the smell of fog to the smell of the anesthesia and perceive the anesthesia as familiar to their experience with fog) (para. [0050]).
Alternatively, if Fernandez is not seen as disclosing the visual scene depicts an environment associated with a first known scent, wherein the first known scent is related to a scent of the inhalational anesthetic so that the visual scene is configured to cause the scent of the inhalational anesthetic to be perceived as familiar in a context of the environment (i.e. Fernandez does not explicitly recite that fog itself has a known unpleasant scent related to the unpleasant odor of the inhalational anesthetic), Chen teaches a link between fog formation and pollutants in an urban environment (Chen; abstract) where there is an increased likelihood of fog forming due to pollutant emissions (Chen; page 654, “Introduction” section) as well as higher concentrations of pollutants occurring when fog forms due to the fog (Chen; page 656, “Pollutants data” section). Mykytyuk teaches that SO2 and NO2,  two of those listed by Chen, are known to have an unpleasant odor (Mykytyuk; page 402, “Objects of Investigation” section). Thus, the fog with high concentrations of pollutants will smell unpleasant, and so a human can associate fog with an unpleasant known scent. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez visual scene of fog to be more clearly described and/or rendered as highly polluted urban fog with an unpleasant known scent, as taught by Chen and Mykytyuk, for the purpose of establishing a more clear unpleasant scent link between the fog visual and the odor of inhalational anesthetic for the user, the link between fog and inhalational odor already being desired by Fernandez as described in para. [0050].
With this modification, the modified Fernandez invention would more clearly teach the visual scene depicts an environment associated with a first known scent, wherein the first known scent is related to a scent of the inhalational anesthetic so that the visual scene is configured to cause the scent of the inhalational anesthetic to be perceived as familiar in a context of the environment (the Fernandez fog visual would clearly be the polluted fog of Chen, which would be known to have an unpleasant smell as taught by Mykytyuk; the known unpleasant scent of  polluted fog is thus related to the odor of anesthetic; the fog is shown as the anesthetic is delivered, thus a user would relate the smell of fog to the smell of the anesthesia and perceive the anesthesia as familiar to their experience with polluted fog) (Fernandez, para. [0050]; Chen, page 654 “Introduction” section, page 656 “Pollutants data” section; Mykytyuk, page 402 “Objects of Investigation” section). 
Regarding claim 2, the modified Fernandez teaches wherein the at least one breathing sensor comprises a flow meter or a microphone (sensor module 710 may comprise a microphone or flow meter) (Fernandez; para. [0061]).
Regarding claim 3, the modified Fernandez teaches wherein the at least one breathing sensor comprises a flow meter and a microphone (sensor module can comprise both a microphone and a flow meter) (para. [0036]; para. [0061]).
Regarding claim 4, the modified Fernandez teaches wherein the computing device is a smartphone, and the display is a screen of the smartphone (computing device 12 may be a smart phone) (para. [0043]).
Regarding claim 11, Fernandez discloses a method comprising: 
detecting a breathing pattern of a patient (sensor module 710 detects breathing patterns such as breathing level, length, and intensity) (para. [0061]); 
delivering a gas mixture comprising an inhalational anesthetic to the patient through a face mask positioned over at least one of a mouth and a nose of the patient (mask 700 covers oronasal region; air communication port 702 of mask 700 receives anesthesia gas to deliver to a patient) (Figs. 7-8; para. [0059]); 
providing feedback on a display (breaths as control commands move a video game character) (paras. [0044-0045]) that instructs the patient to sequentially modify the breathing pattern to achieve a desired breathing pattern as the inhalational anesthetic is delivered (breaths as control commands encouraging a user to adopt desired breathing behavior when inhalation anesthetics are delivered) (para. [0045]); and
displaying on the display, upon a condition associated with administration of the inhalational anesthetic (interactive media 13 presents a notification to a user that the device is put into anesthesia mode; the notification can be visual) (para. [0050]), an environment associated with a first known scent (a scene of fog in the game environment can have a correlative relationship to the inhalational anesthetic, which may possess an odor; the claimed first known scent may be the smell of the visual, in this case the fog, or the odor of the inhalational anesthetic) (para. [0050]), wherein the first known scent is related to a scent of the inhalational anesthetic so that the visual scene is configured to cause the scent of the inhalational anesthetic to be perceived as familiar in a context of the environment (“the fog may bear a correlative relationship to an inhalational anesthetic, which may possess an odor that user is confronted with as the graphic of a fog cloud is presented”; the fog visual is thus related to the odor of anesthetic; the fog is shown as the anesthetic is delivered, thus a user would relate the smell of fog to the smell of the anesthesia and perceive the anesthesia as familiar to their experience with fog) (para. [0050]).
Alternatively, if Fernandez is not seen as disclosing the visual scene depicts an environment associated with a first known scent, wherein the first known scent is related to a scent of the inhalational anesthetic so that the visual scene is configured to cause the scent of the inhalational anesthetic to be perceived as familiar in a context of the environment (i.e. Fernandez does not explicitly recite that fog itself has a known unpleasant scent related to the unpleasant odor of the inhalational anesthetic), Chen teaches a link between fog formation and pollutants in an urban environment (Chen; abstract) where there is an increased likelihood of fog forming due to pollutant emissions (Chen; page 654, “Introduction” section) as well as higher concentrations of pollutants occurring when fog forms due to the fog (Chen; page 656, “Pollutants data” section). Mykytyuk teaches that SO2 and NO2,  two of those listed by Chen, are known to have an unpleasant odor (Mykytyuk; page 402, “Objects of Investigation” section). Thus, the fog with high concentrations of pollutants will smell unpleasant, and so a human can associate fog with an unpleasant known scent. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez visual scene of fog to be more clearly described and/or rendered as highly polluted urban fog with an unpleasant known scent, as taught by Chen and Mykytyuk, for the purpose of establishing a more clear unpleasant scent link between the fog visual and the odor of inhalational anesthetic for the user, the link between fog and inhalational odor already being desired by Fernandez as described in para. [0050].
With this modification, the modified Fernandez invention would more clearly teach the visual scene depicts an environment associated with a first known scent, wherein the first known scent is related to a scent of the inhalational anesthetic so that the visual scene is configured to cause the scent of the inhalational anesthetic to be perceived as familiar in a context of the environment (the Fernandez fog visual would clearly be the polluted fog of Chen, which would be known to have an unpleasant smell as taught by Mykytyuk; the known unpleasant scent of  polluted fog is thus related to the odor of anesthetic; the fog is shown as the anesthetic is delivered, thus a user would relate the smell of fog to the smell of the anesthesia and perceive the anesthesia as familiar to their experience with polluted fog) (Fernandez, para. [0050]; Chen, page 654 “Introduction” section, page 656 “Pollutants data” section; Mykytyuk, page 402 “Objects of Investigation” section). 
Regarding claim 12, the modified Fernandez teaches wherein the breathing pattern is detected using a breathing sensor in fluid communication with the face mask (sensor module 710 with flow meter to detect patient breathing) (Fernandez; Figs. 7-8; para. [0061]).
Regarding claim 13, the modified Fernandez teaches wherein providing feedback on the display device comprises providing feedback in the context of a game displayed on the display device as the patient participates in the game (interactive video game responds by providing visual feedback based on the input signal 20’ from the patient’s breathing to the computing device 12) (Fernandez; Figs. 8-9; para. [0066]).
Regarding claim 14, the modified Fernandez teaches wherein providing feedback on the display device comprises providing the patient with a virtual item (patient awarded power ups for their performance) (Fernandez; para. [0047]).
Regarding claim 16, the modified Fernandez teaches wherein the breathing sensor comprises a flow meter or a microphone (sensor module 710 may comprise a microphone or flow meter) (Fernandez; para. [0061]).
Regarding claim 18, the modified Fernandez teaches wherein the breathing sensor comprises a flow meter (sensor module 710 may comprise a flow meter) (Fernandez; para. [0061]), and wherein detecting the breathing pattern of the patient comprises detecting a change in a pressure from the flow meter (flow meter functions be detecting differences in pressure) (Fernandez; para. [0038]).
Regarding claim 19, the modified Fernandez teaches wherein the breathing sensor comprises a microphone (sensor module 710 may comprise a microphone) (Fernandez; para. [0061]), and wherein detecting the breathing pattern of the patient comprises detecting a change in audio data from the microphone (sensor module 710 detects breathing patterns of a user; microphone of sensor module 710 captures sounds produced by the user) (Fernandez; para. [0013], para. [0061]).
Regarding claim 22, the modified Fernandez teaches further comprising an input device in communication with the computing device (computing device 12 can be interacted with by medical personnel by way of a keystroke, touchscreen, switch, or other suitable method) (Fernandez; para. [0046]), wherein the input device is configured to receive an input from a clinician (medical personnel input the keystroke, touchscreen, switch, etc.) (Fernandez; para. [0046]), wherein the condition associated with administration of the inhalational anesthetic is triggered by the input from the clinician (medical personnel activate the “anesthesia mode” by way of this input) (Fernandez; para. [0046]).
Regarding claim 24, the modified Fernandez teaches wherein the environment is configured to distract the patient from being aware of inhalational anesthetic induction (interactive media with the anesthesia mode is meant to distract a user until the user is unconscious from anesthesia) (Fernandez; para. [0046]; para. [0050]).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Chen and Mykytyuk as applied to claims 1 and 13 above or, in the alternative, under 35 U.S.C. 103 as obvious over Fernandez in view of Chen and Mykytyuk and further in view of Slepian (US 2018/0292888 A1).
Regarding claims 5 and 15, the modified Fernandez teaches wherein the display comprises a virtual reality display (an interactive game on an electronic display can be considered virtual reality, as a user is performing physical actions to interact with a virtual product) (Fernandez; para. [0044]).
Alternatively, Slepian teaches a virtual reality game system for improving clinical outcomes (Slepian; Fig. 1; abstract; para. [0074]), which includes monitoring breathing (Slepian; para. [0041]), wherein the display comprises a virtual reality display (virtual environment 106 can include virtual reality goggles, helmet, wearable display, etc.) (Slepian; Fig. 1; para. [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez display to comprise a virtual reality display, as taught by Slepian, for the purpose of providing a patient with a more immersive virtual reality environment, thereby enhancing the patient’s experience (Slepian; abstract; claim 43).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Chen and Mykytyuk as applied to claim 1 above, and further in view of Tiedje (US 2008/0276939 A1).
Regarding claim 6, the modified Fernandez teaches the invention as previously claimed, but does not disclose wherein the memory device has further instructions thereon that, when executed by the at least one processor, cause the at least one processor to filter the outputs indicative of the breathing patterns of the patient to remove external noise.
However, Tiedje teaches a system for detecting breathing pattern changes (Tiedje; abstract) wherein the memory device has instructions thereon that, when executed by the at least one processor, cause the at least one processor to filter the outputs indicative of the breathing patterns of the patient to remove external noise (computational device filters flow signals in a noise reducing low-pass filer prior to analysis, and so must include programed instructions in order to perform the filtering) (Tiedje; para. [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez memory device instructions to include filtering the outputs indicative of the breathing patterns of the patient to remove external noise, as taught by Tiedje, for the purpose of ensuring external noises, such as from turbulence or electrical sources, are compensated for prior to the analysis of the breathing gas flow (Tiedje; para. [0017], para. [0049]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Chen and Mykytyuk as applied to claim 1 above, and further in view of Lin et al. (US 2017/0075117 A1).
Regarding claim 7, the modified Fernandez teaches the invention as previously claimed, including a first mode that displays the game (interactive media, which is a game, is displayed on the screen of a computing device 12) (Fernandez; Figs. 8-9; para. [0065], para. [0072]), but does not disclose further comprising a camera, wherein the display is selectively changeable between a first mode that displays the game and a second mode that displays images captured by the camera in real time.
However, Lin teaches a sedentary virtual reality system which includes displaying a video game (Lin; abstract; para. [0080]), including a camera (camera capable of capturing live images) (Lin; para. [0007]), wherein the display is selectively changeable between a first mode that displays the game (virtual reality viewing mode, which can include viewing a game) (Lin; para. [0080]) and a second mode that displays images captured by the camera in real time (real-world viewing mode) (Lin; para. [0009], para. [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez system to include a camera, wherein the display is selectively changeable between a first mode that displays the game and a second mode that displays images captured by the camera in real time, as taught by Lin, for the purpose of preventing motion sickness and allowing a user to be provided with real-world contextual awareness (Lin; para. [0044]).
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Chen and Mykytyuk as applied to claims 1 and 13 above, and further in view of George (US 2,067,120) and Fateh (US 2017/0112667 A1).
Regarding claim 8, as best understood, the modified Fernandez teaches the invention as previously claimed, but does not disclose further comprising a scent agent delivery unit, wherein the scent agent delivery unit is configured to release a scent agent into the face mask in response to a second condition, wherein a scent of the scent agent is different from the scent of the inhalational anesthetic and the first known scent, and wherein the condition comprises the display changing a second visual scene within the game so that the second visual scene depicts an environment associated with a second known scent that is different than the first known scent, wherein the scent of the scent agent is associated with the second known scent.
However, George teaches an inhaler for nitrous oxide gas anesthesia (George; page 1, left column, lines 1-3, 15-20), wherein the anesthesia gas is impregnated with a fragrance which renders the gas pleasant to breath (George; page 2, left column, lines 6-10), although it is silent as to the mechanism used to add the fragrance to the anesthetic gas. Moreover, Fateh teaches a head mounted display for treatments with a nose or mouth mask 604 (Fateh; Fig. 6; abstract) including a scent agent delivery unit, wherein the scent agent delivery unit is configured to release a scent agent into the face mask (a mask has a fluid reservoir stores scented gas fluid to dispense) (Fateh; claims 5-6) in response to a second condition, and wherein the condition comprises the display changing a second visual scene so that the second visual scene depicts an environment associated with a second known scent (a scent is produced depending upon the visible display, for example a scent of salt and tropical flowers when a beach is being displayed) (Fateh; para. [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez device to include a scent agent delivery unit, wherein the scent agent delivery unit is configured to release a scent agent into the face mask in response to a second condition, as taught by George and Fateh, for the purpose of rendering the anesthesia gas pleasant to breath (George; page 2, left column, lines 6-10) as well as for the purpose of for the purpose of enriching a patent’s virtual experience with additional sensory stimuli (Fateh; para. [0052]).
With this modification, the modified Fernandez invention would thus teach further comprising a scent agent delivery unit, wherein the scent agent delivery unit is configured to release a scent agent into the face mask (a mask has a fluid reservoir stores scented gas fluid to dispense) (Fateh; claims 5-6) in response to a second condition (the scent of salt and tropical flowers is produced when a beach is being displayed) (Fateh; para. [0052]), wherein a scent of the scent agent is different from the scent of the inhalational anesthetic and the first known scent (the anesthesia gas is impregnated with a fragrance; the fragrance would have a different scent than the anesthetic in order to make the anesthetic gas pleasant to breath) (George; page 2, left column, lines 6-10), and wherein the condition comprises the display changing a second visual scene within the game so that the second visual scene depicts an environment associated with a second known scent (George teaches a pleasant scent is administered with the anesthetic; in Fateh, the pleasant scent delivered would have to match the visual displayed in order to make sense to a patient, thus the visual would have to change to a beach when the pleasant scent of salt and tropical flowers is dispensed) (Fernandez, para. [0050]; George, page 2, left column, lines 6-10; Fateh, para. [0052]) that is different than the first known scent (the second pleasant scent of salt and tropical flowers is different from either the unpleasant odor of anesthesia or the smell of fog), wherein the scent of the scent agent is associated with the second known scent (the scent is produced depends on the visible display, for example a scent of salt and tropical flowers when a beach is being displayed, thus the scent produced is linked to the user’s experience with a beach having salt and tropical flowers) (Fateh; para. [0052]).
Regarding claim 20, the modified Fernandez invention teaches further comprising delivering a scent agent to the face mask (a mask has a fluid reservoir stores scented gas fluid to dispense to a user) (Fateh; claims 5-6), wherein a scent of the scent agent is different from the scent of the inhalational anesthetic and the first known scent (the anesthesia gas is impregnated with a fragrance; the fragrance would have a different scent than the anesthetic or fog visual in order to make the anesthetic gas pleasant to breath) (George, page 2 left column lines 6-10; Fernandez, para. [0050]), and wherein the scent agent is delivered to the face mask when a second visual scene on the display depicts an environment associated with a second known scent (George teaches a pleasant scent is administered with the anesthetic; in Fateh, the pleasant scent delivered would have to match the visual displayed in order to make sense to a patient, thus the visual would have to change to a beach when the pleasant scent of salt and tropical flowers is dispensed) (Fernandez, para. [0050]; George, page 2, left column, lines 6-10; Fateh, para. [0052]) that is different than the first known scent (the second pleasant scent of salt and tropical flowers is different from either the unpleasant odor of anesthesia or the smell of fog), wherein the scent of the scent agent is associated with the second known scent (the scent is produced depends on the visible display, for example a scent of salt and tropical flowers when a beach is being displayed, thus the scent produced is linked to the user’s experience with a beach having salt and tropical flowers) (Fateh; para. [0052]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Chen and Mykytyuk as applied to claim 16 above, and further in view of Finlay et al. (US 2009/0285763 A1).
Regarding claim 17, the modified Fernandez teaches the invention as previously claimed, including wherein the breathing sensor comprises a flow meter (sensor module 710 with flow meter to detect patient breathing) (Fernandez; Figs. 7-8; para. [0061]) wherein detecting the breathing pattern of the patient comprises detecting a change from the flow meter (sensor module 710 detects breathing patterns such as breathing level, length, and intensity) (Fernandez; para. [0061]), but does not teach detecting a flow rate from the flow meter.
However Finlay teaches a system with a facemask for delivering an aerosol drug (Finlay; Fig. 11; abstract) which measures a patient’s inhalation flow (Finlay; para. [0103]) including detecting a flow rate from the flow meter (flow meter measures inhalation flow rate) (Finlay; para. [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez system by substituting in the Finlay flow meter in place of the Fernandez flow meter, such that the system can detect a flow rate from the flow meter as taught by Finlay, as this is a simple substitution of known flow meters which one of ordinary skill in the art could reasonably expect to function similarly well in detecting flow.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Chen and Mykytyuk as applied to claim 1 above, and further in view of Jin et al. (US 2018/0071425 A1).
Regarding claim 23, the modified Fernandez teaches the invention as previously claimed, but does not disclose wherein the first known scent is gasoline or exhaust from a rocket launch.
However, Fernandez teaches that there may be a plurality of video games from which a patient can select for the interactive media (Fernandez; para. [0051]), and that an inhaled anesthetic can have an unpleasant smell with the video game notifying a patient of the incoming unpleasant smell through a visual such as fog (Fernandez; para. [0050]). Furthermore, Jin teaches a system and method for digitally creating new scents or dispensing gas (Jin; abstract) wherein a videogame might be programmed to release a sulfurous scent when a rocket is launched (Jin; para. [0178]), thereby linking an unpleasant known scent to a rocket launch visual in a videogame.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez visual scene depicting an environment associated with the first known scent to be a rocket launch associated with an unpleasant sulfurous scent, as suggested by Fernandez and Jin, for the purpose of providing a patient with an alternative videogame option (other than the game with fog taught by Fernandez) to select from, thereby giving a patient more control over their experience, which still provides a visual notification (i.e. rocket launch exhaust) to associate with the unpleasant odor of the inhaled anesthetic (i.e. the patient knows rocket exhaust would smell unpleasant, and thus the visual of a rocket launching would notify the patient of the unpleasant smell of the inhaled anesthetic). 
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
On page 6 in the second paragraph of the Applicant’s remarks, the Applicant argues that the limitation of the “input device” should not be interpreted under 35 U.S.C. 112(f) as it does not use the term “means” or “step” and thus the “input device” has a definite meaning. However, the Examiner respectfully disagrees. The term “device” is a generic placeholder term that does not provide any structure for performing the claimed function of “configured to receive an input from a clinician” in claim 22. Therefore, the limitation must be interpreted under 35 U.S.C. 112(f) as detailed above, and the Examiner must turn to the Applicant’s specification to find the structures used to accomplish the claimed function. Thus, the interpretation of this limitation under 35 U.S.C. 112(f) is being maintained. 
On page 7 in the “Rejection Under 35 U.S.C. 112(b)” section of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections, with the exception of a 35 U.S.C. 112(b) issue in claim 8 which was not addressed and which thus remains rejected as detailed above. 
On page 10 in the first two paragraphs of the Applicant’s remarks, the Applicant argues that fog cannot be said to have a known scent that is in an way related to the scent of an inhalational anesthetic, as the Applicant believes a cloud of fog would be odorless. However, the Examiner respectfully disagrees. Fog can have an unpleasant scent, as dirt particles, pollutants, and gases naturally dissolve in the water droplets of the fog, thereby imparting their scents to the fog. Indeed, as taught by Chen, there is an increased likelihood of fog forming due to pollutant emissions (Chen; page 654, “Introduction” section) as well as higher concentrations of pollutants occurring when fog forms due to the fog (Chen; page 656, “Pollutants data” section). Additionally, Mykytyuk teaches that pollutants such as SO2 and NO2 are known to have an unpleasant odor (Mykytyuk; page 402, “Objects of Investigation” section). Therefore, humans can easily associate fog with unpleasant smells, particularly a heavily polluted fog. Moreover, Fernandez para. [0050] recites, “one property of many inhalational anesthetics is an odor, the notification may serve to warn the user before the user is confronted with this odor…the notification is a graphical representation of a cloud of fog…the fog may bear a correlative relationship to an inhalational anesthetic, which may possess an odor that user is confronted with as the graphic of a fog cloud is presented” which clearly links the visual of the fog to the unpleasant odor of an anesthetic. Thus, the Fernandez fog can be associated with a known unpleasant scent by a patient, even more so if the fog visual is described/rendered so that a user can tell the fog is polluted as suggested by Chen and Mykytyuk, and the current prior art of record can still be used to teach the claimed invention.
On page 10 in the last paragraph through page 11 of the Applicant’s remarks, the Applicant argues that the Fernandez reference cannot be used to teach the newly added claim 24, as Fernandez is “directed to making the patient aware of the anesthesia delivery, whereas the pending claims are intended to prevent or limit awareness of the delivery of the anesthesia,  
thereby avoiding unnecessary anxiety. For example, the delivery of fog disclosed by Fernandez is meant to clearly signify the start of anesthesia delivery by dramatically changing the interface with the patient, whereas claim 24 is intended to provide an environment within the context of the game so that the patient is not alerted to the fact that anesthesia is being delivered”. However, the Examiner respectfully disagrees. Fernandez para. [0046] recites, “the interactive media 13 may also comprise an ‘anesthesia mode’… interactive media 13 will, however, in this mode be at least partially self-controlling, simulating user input to distract the user for e.g., at least as long as it takes until the user is rendered unconscious after administration of anesthesia”. Thus, Fernandez clearly teaches distracting the patient from the inhalational anesthetic as claimed in the newly added claim 24, and as such Fernandez can still be used to teach the claimed invention. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785